DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the amendments received on 11/19/21.  Claims 1-3, 5-13, and 15-20 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 1, 11, and 20 are rejected under 35 U.S.C. 112.
Claim(s) 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being anticipated by Jeon et al. (US 2017/0103755) and further in view of Lewis et al. (US 2018/0191788). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1, 11, and 20 disclose “identifying a digital assistant” twice in the “identifying” limitation.  This makes it unclear which identified digital assistant processes the query input and performs the function.
Claims 1, 11, and 20 disclose “wherein the identifying characteristics comprises identifying the digital assistant that received the query input first by utilizing an analysis technique to identify a distance between the user and each of the plurality of digital assistants by identifying a difference in time of receipt of the query input at each of the plurality of digital assistants.”  This language makes it unclear what is actually required to identify characteristics and how it is achieved.  For example, the limitation is identifying the digital assistant by X to Y by Z.   For purposes of examination, this will be interpreted as “wherein the identifying characteristics comprises identifying the digital assistant that received the query input first by utilizing an analysis technique.”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2017/0103755) and further in view of Lewis et al. (US 2018/0191788).

With respect to claim 1, Jeon teaches a method, comprising: 
receiving, from a user, query input, wherein the query input is identified as being the same query input received at a plurality of digital assistants, each of the plurality of digital assistants corresponding to an information handling device (Jeon, pa 0074-0075, user enters a voice corresponding to a control command that is detected by a plurality of voice agents on different agent devices), wherein identifying the query input as the same query input comprises performing time matching filtering on the query input received at each of the plurality of digital assistants to match start times of the query input (Jeon, pa 0062, a user utterance time from the additional information tagged to the control commands and may cluster the commands at a predetermined time interval (e.g., every second) ); 
identifying a digital assistant, from the plurality of digital assistants, for performing a function associated with the query input (Jeon, pa 0075, when many voice agents are present in the vicinity of the user, agent selector may select an agent to interact with the user based on distances, preferences, etc.), wherein the identifying comprises identifying, utilizing at least one analysis technique, characteristics regarding a relationship between each of the plurality of devices and the user (Jeon, pa 0085, In another example, when a criteria is set in the policy DB , comparing the characteristics of each relationship to the characteristics of other relationships (Jeon, pa 0085, the agent selector 124 may find out the current positions of the user and the agent devices and select an agent device that is positioned closest to the current position of the user), and identifying a digital assistant for performing the function based upon the comparison and a selected characteristic (Jeon, pa 0075, In this example, the agent selector 124 may select an agent to interact with the user in consideration of distances between the user and agent devices, user preferences for the agent devices, the frequencies of use of the agent devices, or a voice signal strength and voice recognition accuracy of the control commands received from the agent devices.), wherein the identifying characteristics comprises identifying the digital assistant that received the query input first by utilizing an analysis technique (Jeon, pa 0068, For example, a control command "increase the living-room temperature by 1 degree" uttered by a user at 19:00 may be transferred from voice agents of a smartphone and a smart watch that are in the vicinity of the user to the command tagger at 19:02:32 and 19:02:33, respectively.  When information regarding a time at which the control command is received is tagged to the control command by the command tagger, the command integrator 121 may integrate the control commands into one cluster because the times at which the control commands are received are within a predetermined time interval ( e.g., one second).); 
processing, at the identified digital assistant, the query input, wherein the processing comprises ignoring the query input received at the other of the plurality of digital assistants (Jeon, pa 0094, when there are a plurality of agents, the control command processing device 100 may select an agent to interact with the user on the basis of various predetermined selection criteria.); and 
performing, at the identified digital assistant and responsive to the identified digital assistant processing the query input, the function responsive to the query input (Jeon, pa 0076, the agent selector 124 may select an agent device to perform an interaction from among the agent devices).  
Jeon doesn't expressly discuss determining, using pattern matching on the filtered query input received at each of the plurality of digital assistants, signals of the query input match, wherein the identifying characteristics comprises identifying the digital assistant that received the query input first by utilizing an analysis technique to identify a distance between the user and each of the plurality of digital assistants by identifying a difference in time of receipt of the query input at each of the plurality of digital assistants, performing, at the identified digital assistant and responsive to the identified digital assistant processing the query input, the function responsive to the query input.
Lewis teaches receiving, from a user, query input, wherein the query input is identified as being the same query input received at a plurality of digital assistants, each of the plurality of digital assistants corresponding to an information handling device (Lewis, pa 0030, The client computing device 150 can be associated with an end user that enters voice queries as audio input into the client computing device 150 (via the sensor 151) and receives audio output in the form of a wherein identifying the query input as the same query input comprises performing time matching filtering on the query input received at each of the plurality of digital assistants to match start times of the query input (Lewis, pa 0072, first microphone of the first computing device can detect an input audio signal, and a second microphone of the second computing device can detect the same input audio signal at approximately the same time) and determining, using pattern matching on the filtered query input received at each of the plurality of digital assistants, signals of the query input match (Lewis, pa 0073, detecting a match can include matching acoustic signatures, matching a Fourier transform of the audio signals);
identifying a digital assistant, from the plurality of digital assistants, for performing a function associated with the query input (Lewis, pa 0055, determine interfaces for rendering action data structures related to the input audio signal), wherein the identifying characteristics comprises identifying the digital assistant that received the query input first by utilizing an analysis technique to identify a distance between the user and each of the plurality of digital assistants by identifying a difference in time of receipt of the query input at each of the plurality of digital assistants (Lewis, pa 0072, The data processing system 105 can further determine, based on respective timestamps corresponding to detection of the input audio signal by the first microphone and the second microphone, respectively, that the first and second computing devices are within a threshold distance).
performing, at the identified digital assistant and responsive to the identified digital assistant processing the query input, the function responsive to the query input (Lewis, pa 0031, The content provider computing device 155 (or the data processing system 105 or service provider computing device 160) can provide audio based content items or action data structures for display by the client computing device 150 as an audio output.)
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Jeon in view of Lewis because it can increase processing, power, and bandwidth efficiencies of the system (Lewis, pa 0085).
With respect to claim 2, Jeon in view of Lewis teaches the method of claim 1, wherein the identifying characteristics comprises identifying the digital assistant located closest to a source of the query input utilizing an analysis technique identifying a difference in distances between the at least one user and each of the plurality of digital assistants (Jeon, pa 0077, select an agent device positioned closest to the current position of the user & pa 0085, the agent selector 124 may find out the current positions of the user and the agent devices and select an agent device that is positioned closest to the current position of the user).  
With respect to claim 3, Jeon in view of Lewis teaches the method of claim 1, wherein the identifying characteristics comprises identifying the digital assistant having received a strongest signal comprising the query input using an analysis technique identifying a strength of signal of the query input at each of the plurality of digital 

With respect to claim 5, Jeon in view of Lewis teaches the method of claim 1, wherein the identifying characteristics comprises determining that the query input received at the more than one digital assistant comprises the same query input utilizing a pattern matching analysis technique to compare patterns of signals received at each of the plurality of digital assistants (Jeon, pa 0062-0064, command integrator 121 may calculate similarity between the entered control commands using a similarity calculation algorithm such as, for example, an edit distance algorithm and may cluster the control commands on the basis of the calculated similarity, when there are a plurality of control commands for each cluster, the final-command determiner 122 may determine that the control commands are redundant commands).  
With respect to claim 6, Jeon in view of Lewis teaches the method of claim 1, wherein the identifying characteristics comprises determining that the query input received at the more than one digital assistant comprises different query input utilizing a pattern matching analysis technique to compare patterns of signals received at each of the plurality of digital assistants (Jeon, pa 0057, when a control command is being executed by an electronic device, the command executor 120 may determine whether a received control command conflicts with the control command being executed using additional information tagged to the received control command & pa 0114, when the 
With respect to claim 7, Jeon in view of Lewis teaches the method of claim 1, wherein the identifying a digital assistant comprises determining that the query input received at the more than one digital assistant comprises query input provided by more than one user (Jeon, pa 0054, receive a plurality of control commands from the voice agent when there are a plurality of users in the vicinity of the voice agent).  Jeon does not expressly discuss utilizing information additional to information received in the query input.  
Lewis teaches determining there is more than one user present by utilizing information additional to information received in the query input (Lewis, pa 0071, The interface management component 140 can use a proximity detection technique that utilizes a wireless signal. For example, the interface management component 140 can instruct the first computing device to transmit a wireless signal).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Jeon in view of Lewis because it can increase processing, power, and bandwidth efficiencies of the system (Lewis, pa 0085).

With respect to claim 8, Jeon in view of Lewis teaches the method of claim 7, wherein the identifying a digital assistant further comprises identifying a digital assistant to process each of the query inputs (Jeon, pa 0074, agent selector selects one or more voice agents to interact with the user & pa 0077, after integration of a plurality of commands, the agent selector may select an agent device).  

With respect to claim 9, Jeon in view of Lewis teaches the method of claim 1, wherein at least one analysis technique comprises a technique selected from the group consisting of: Fast Fourier Transform, Time Frequency Domain, and Wigner Distribution (Lewis, pa 0072, determine that the first and second computing device are within the threshold distance based on both devices detecting a same input audio signal & pa 0073, using a Fourier transform of the audio signals to identify a match to determine that the different computing devices are in relatively close proximity to one another because their respective microphones were able to detect the same input audio signal).  

With respect to claim 10, Jeon in view of Lewis teaches the method of claim 1, wherein the directing an output comprises processing the query input (Jeon, pa 0074, agent selector selects one or more voice agents to interact with the user).  RPS920170082-US-NP Page 29 of 33  

With respect to claims 11-13 and 15-19, the limitations are essentially the same as claims 1-8, adding a processor and a memory device that stores instructions 

With respect to claim 20, the limitations are essentially the same as claim 1, adding a storage device (Jeon, pa 0129), and therefore the limitations are essentially rejected for the same reasons.

Response to Arguments
Rejection under 35 U.S.C. 103
Applicant argues that Jeon fails to teach “wherein the identifying comprises identifying, utilizing at least one analysis technique, characteristics regarding a relationship between each of the plurality of devices and the user and comparing the characteristics of each relationship to the characteristics of other relationships” because Jeon does not indicate how it determines a strongest voice signal or highest voice recognition accuracy. The Examiner respectfully disagrees.  Jeon analyzes the current position of the user (characteristic of the user) and the current position of the agent devices (characteristic of the devices) to determine the distance (relationship between devices and user) between the user and agent devices (pa 0075).  The agent selector 124 may find out the current positions of the user and the agent devices and select an agent device that is positioned closest to the current position of the user (Jeon, pa 0085).  Therefore, by determining the positions of the user and each device, Jeon provides “wherein the identifying comprises identifying, utilizing at least one analysis technique, characteristics regarding a relationship between each of the plurality of 
Applicant argues that Jeon utilizes an intermediary device to perform any functions associated with input where the claimed limitations has the output directed to the selected information handling device.  Applicant has not included the claim limitations to which this argument is directed.  It is not clear what “the output” is referring to since it is not claimed.
Applicant argues that Jeon fails to teach “wherein the identifying characteristics comprises identifying the digital assistant that received the query input first” because Jeon discloses determining the command received later, which is the opposite of the claim limitation.  The Examiner respectfully disagrees.  Jeon discloses determining the time that each device receives the command by identifying a difference in time of receipt (pa 0068) and therefore identifies the digital assistant that received the query input first.
Applicant seems to argue a newly amended limitation with respect to claim 4. Applicant argues that Jeon does not teach ignoring commands.  The Examiner respectfully disagrees.  Jeon teaches that, when there are a plurality of agents, an agent is selected to interact with the user on the basis of various predetermined selection criteria (pa 0094).  As shown in Fig. 5, different agent devices may receive the voice command.  Therefore, the selected device ignores query input received at the other devices.

Applicant argues that Lewis does not teach “identifying the query input as the same query input comprises … determining, using pattern matching on the filtered query input received at each of the plurality of digital assistants, signals of the query input match” because the use of Fast Fourier Transforms is for determining if different computing devices are in relative close proximity to each other.  The Examiner respectfully disagrees.  The transforms and acoustic signature matchings is performed on audio signals and is used to determine if device microphones are able to detect the same input audio signal (Lewis, pa 0073).  Therefore, matching acoustic signatures and matching a Fourier transform of the audio signals are used to identify if the query input matches.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169